Exhibit 10(iii)(A)(2)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below this award (the
“Award”) of shares of the Company’s common stock (the “Shares”), which are
restricted. The terms and conditions of the Award are set forth in this Award
Agreement (the “Agreement”) and in The Interpublic Group of Companies, Inc. 2009
Performance Incentive Plan (the “Plan”), which is attached hereto as Exhibit A.

RESTRICTED STOCK AWARD AGREEMENT

 

Date of Award

 

  

Participant’s Name

 

Number of Shares

 

    

Restrictions

   Subject to the terms and conditions of this Agreement and the Plan, including
the restrictions set forth in Section 6(d) of the Plan, the Participant shall be
the owner of record of the Shares granted under this Award and shall have all
rights of a shareholder of the Company.

Lapse of Restrictions

   [Lapse provisions to be inserted, which may include the lapse of restrictions
upon satisfaction of performance criteria determined by the Committee. Except as
set forth in the Plan, the restrictions shall not lapse during the first year
following the Date of Grant].

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

Please review the rest of this Agreement and the Plan document, and execute the
Agreement where indicated below.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically

 



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Section 83(b) Election   

Ordinarily, restricted Shares are not subject to U.S. federal income or
employment taxes until the restrictions are lifted. However, the Participant may
make an election (a “Section 83(b) election”) to be taxed (for U.S. federal
income and employment tax purposes) on the fair market value of the Shares when
the Restricted Stock Award is granted. To make a Section 83(b) election, the
Participant must (i) file the Section 83(b) election with the IRS and the
Company within 30 days after the date of the Restricted Stock Award set forth on
the cover page and (ii) attach a copy of the Section 83(b) election to his or
her tax return.

 

Please consult your tax adviser for more information about the consequences of
making a Section 83(b) election.

Dividends   

Any dividends or distributions that are paid with respect to the Shares granted
under this Restricted Stock Award (regardless of whether such dividends are paid
in cash or Shares) shall be subject to the same risk of forfeiture (and
restrictions, if the dividends are paid in Shares) as applies to the Shares
granted under this Award.

 

•   Unless the Committee or its designee determines otherwise in its sole
discretion, and except as set forth in Section 6(e)(2) of the Plan (relating to
death and Disability), if the Participant ceases to be an employee of
Interpublic and its Affiliates before the restrictions lapse, all dividends with
respect to the Shares granted under this Award shall be forfeited.

 

•   If the Participant remains employed by Interpublic or an Affiliate until the
restrictions lapse, (a) the restrictions on dividends and distributions paid in
Shares shall be lifted as of the date the restrictions lapse and (b) dividends
and distributions paid in cash shall be paid to the Participant (without
interest) as soon as practicable, and no later than March 15th of the first
calendar year that starts after the Participant’s right to receive dividends
ceases to be subject to a “substantial risk of forfeiture,” within the meaning
of Section 409A of the Code.

Tax Withholding    As set forth in the Plan, the Company may be required to
withhold income and employment taxes when the restrictions on the Shares lapse
or when the Participant makes a Section 83(b) election. The Company will
withhold the necessary number of shares to pay such taxes, unless the
Participant indicates via the Company’s stock plan administrator, currently UBS
Financial Services, no later than two (2) business days prior to the date the
restrictions lapse, that he/she will pay the taxes in another manner. The
Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates are responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of failing to make timely payments of tax or otherwise. Interpretation and
Construction    This Agreement and the Plan shall be construed and interpreted
by the Committee, in its sole discretion. Any interpretation or other
determination by the Committee (including, but not limited to, correction of any
defect or omission and reconciliation of any inconsistency in the Agreement or
the Plan) shall be binding and conclusive. Entire
Understanding    This Agreement and the terms of the Plan constitute the entire
understanding between the Participant and the Company and its Affiliates
regarding this Award. Any prior agreements, commitments, or negotiations
concerning this Award are superseded.

 

-2-